 


STOCK PURCHASE AGREEMENT






Dated as of November 5, 2007






by and among






Cloud Holding LLC






Icahn Enterprises Holdings L.P.,






Arnos Corp.,






Philip Services Corporation






and






PSC Metals Inc.






 
 

--------------------------------------------------------------------------------

 

Table of Contents
 

    Page 
ARTICLE I TERMS OF THE TRANSACTION
 
1
ARTICLE I
TERMS OF THE TRANSACTION
     
1
1.1
Agreement to Sell and to Purchase the Metals Stock.
 
1
1.2
Purchase Price and Payment.
 
1
1.3
Closing.
 
1
1.4
Actions at the Closing.
 
2
ARTICLE II REPRESENTATIONS AND WARRANTIES OF PSC
 
2
2.1
Organization of PSC.
 
2
2.2
Authority.
 
2
2.3
Title.
 
2
2.4
No Conflicts.
 
2
2.5
Governmental Consents and Approvals.
 
3
2.6
Working Capital Amount.
 
3
2.7
Brokers.
 
3
2.8
Accuracy of Statements.
 
3
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PSC RELATING TO THE CORPORATION
AND ITS SUBSIDIARIES
 
3
3.1
Due Organization; Authority.
 
4
3.2
Capitalization.
 
4
3.3
Subsidiaries.
 
4
3.4
Financial Statements.
 
4
3.5
Governmental Approvals; No Violations
 
5
3.6
No Adverse Effects or Changes.
 
5
3.7
Title to Properties.
 
6
3.8
Tax.
 
6
3.9
Employee Benefit Plans.
 
6
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
 
8
4.1
Litigation.
 
8
4.2
Claims Against Officers and Directors.
 
8
4.3
Insurance.
 
8
4.4
Compliance with Law.
 
9
4.5
Undisclosed Liabilities.
 
9
4.6
Related Parties.
 
9
4.7
Intellectual Property.
 
9
4.8
Environmental Matters.
 
10
4.9
Employees, Labor Matters, etc.
 
11

 
 
i

--------------------------------------------------------------------------------

 
 
4.10
Real Property.
 
12
4.11
Tangible Personal Property.
 
12
4.12
Contracts.
 
12
4.13
Licenses.
 
13
4.14
Accuracy of Statements.
 
13
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER AND IEH
 
14
5.1
Organization of Buyer and IEH.
 
14
5.2
Authority.
 
14
5.3
No Conflicts.
 
14
5.4
Consents and Approvals.
 
15
5.5
Brokers.
 
15
5.6
Financial Condition.
 
15
ARTICLE VI COVENANTS
 
15
6.1
Maintenance of Business Prior to Closing.
 
15
6.2
Efforts to Consummate Transaction.
 
17
6.3
Tax Matters.
 
18
ARTICLE VII CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND IEH
 
18
7.1
Warranties True as of Both Present Date and Closing Date.
 
18
7.2
Compliance by PSC and the Corporation.
 
19
7.3
Certificates of PSC and the Corporation.
 
19
7.4
No Material Adverse Change.
 
19
7.5
Actions or Proceedings.
 
19
7.6
Conversion to Limited Liability Companies.
 
19
ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PSC AND THE CORPORATION
 
19
8.1
Warranties True as of Both Present Date and Closing Date.
 
19
8.2
Compliance by Buyer.
 
19
8.3
Certificates of Buyer and IEH.
 
20
8.4
Actions or Proceedings.
 
20
ARTICLE IX TERMINATION
 
20
9.1
Termination.
 
20
9.2
Effect of Termination.
 
20
ARTICLE X INDEMNIFICATION
 
21
10.1
Indemnification by Arnos.
 
21
10.2
Claims.
 
21

 
 
ii

--------------------------------------------------------------------------------

 
 
10.3
Notice of Third Party Claims; Assumption of Defense.
 
21
10.4
Settlement or Compromise.
 
22
10.5
Failure of Arnos to Act.
 
22
10.6
Tax Character.
 
23
10.7
Sole and Exclusive Remedy.
 
23
ARTICLE XI DEFINITIONS
 
23
11.1
Defined Terms.
 
23
ARTICLE XII MISCELLANEOUS
 
29
12.1
Investigation.
 
29
12.2
Survival of Representations and Warranties.
 
30
12.3
Entire Agreement.
 
30
12.4
Waiver.
 
30
12.5
Amendment.
 
30
12.6
No Third Party Beneficiary.
 
30
12.7
Assignment; Binding Effect.
 
30
12.8
Headings.
 
30
12.9
Invalid Provisions.
 
30
12.10
Governing Law.
 
30
12.11
Counterparts.
 
31
12.12
Waiver of Jury Trial.
 
31
12.13
Consent to Jurisdiction.
 
31
12.14
Expenses.
 
31
12.15
Notices.
 
32
12.16
Further Assurances.
 
33

 
 
iii

--------------------------------------------------------------------------------

 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of November 5, 2007,
by and among Icahn Enterprises Holdings, L.P., a Delaware limited partnership
(“IEH”), Cloud Holding LLC, a Delaware limited liability company (the “Buyer”),
the sole member of which is AREH Oil & Gas Corp., which is, in turn, a
wholly-owned subsidiary of IEH, Arnos Corp., a Nevada corporation (“Arnos”),
Philip Services Corporation, a Delaware corporation and a majority owned
subsidiary of Arnos (“PSC”), and PSC Metals, Inc., an Ohio corporation and a
wholly owned subsidiary of PSC (the “Corporation”). Capitalized terms not
otherwise defined herein have the meanings set forth in Article XI.
 
Recitals:
 
WHEREAS, PSC owns all of the issued and outstanding capital stock (the “Metals
Stock”) of the Corporation; and
 
WHEREAS, PSC desires to sell to Buyer, and Buyer desires to purchase from PSC,
the Metals Stock, upon the terms and subject to the conditions in this
Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
TERMS OF THE TRANSACTION
 
1.1 Agreement to Sell and to Purchase the Metals Stock. At the Closing, and on
the terms set forth in this Agreement and subject only to the conditions set
forth in Articles VII and VIII of this Agreement, PSC shall cause the Metals
Stock to be sold, assigned, transferred, delivered and conveyed to Buyer, and
Buyer shall purchase and accept the Metals Stock.
 
1.2 Purchase Price and Payment. In consideration of the sale of the Metals Stock
to Buyer, Buyer shall pay to PSC at the Closing an amount equal to $335,000,000
(the “Purchase Price”) by wire transfer in immediately available funds to a bank
account or accounts to be designated by PSC.
 
1.3 Closing. Subject to fulfillment or waiver of the conditions set forth in
Articles VII and VIII of this Agreement, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place (a) at the
offices of the Buyer, located at White Plains Plaza, 445 Hamilton Avenue - Suite
1210, White Plains, NY 10601 or such other place as the parties may agree, at
10:00 a.m., local time, on the second business day immediately following the day
on which the last to be satisfied or waived of the conditions set forth in
Articles VII and VIII (other than those conditions that by their nature are to
be satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions) shall be satisfied or waived in accordance herewith or (b) at such
other time, date or place as PSC and Buyer may agree. The date on which the
Closing occurs is herein referred to as the “Closing Date”. The Closing shall be
deemed effective for all accounting, financial and reporting purposes as of the
close of business on the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
1.4 Actions at the Closing. At the Closing: (i) PSC shall deliver to Buyer one
or more certificates representing the Metals Stock duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank, and otherwise in form acceptable for transfer of the Metals Stock to
Buyer; (ii) Buyer shall deliver to PSC the Purchase Price by wire transfer in
immediately available funds to a bank account or accounts specified by PSC;
(iii) PSC shall deliver to Buyer evidence in form and substance reasonably
satisfactory to Buyer that the Corporation and its Subsidiaries have each been
released from any further liability, obligation or Lien under the UBS Facility;
and (iv) PSC shall deliver to Buyer evidence in form and substance reasonably
satisfactory to Buyer of the release of the Corporation and its Subsidiaries
from any further liability or obligation under that certain Intercompany Note
dated December 30, 2004 issued by PSC and each of its Subsidiaries to PSC and
each of its Subsidiaries (the “Intercompany Note”).
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF PSC
 
As an inducement to Buyer and IEH to enter into this Agreement, PSC hereby makes
the following representations and warranties to Buyer and IEH except as set
forth in the Disclosure Schedule attached to this Agreement (it being agreed
that any exceptions to such representations and warranties shall clearly
identify the sections of this Agreement to which they apply):
 
2.1 Organization of PSC. PSC is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware. PSC has full
organizational power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby, including without limitation, the obligation to transfer
the Metals Stock.
 
2.2 Authority. The execution and delivery by PSC of this Agreement, and the
performance by PSC of its obligations hereunder, have been duly and validly
authorized by PSC’s board of directors and no other action on the part of PSC,
its board of directors or stockholders is necessary for such execution, delivery
or performance. This Agreement has been duly and validly executed and delivered
by PSC and constitutes a legal, valid and binding obligation of PSC, enforceable
against PSC in accordance with its terms.
 
2.3 Title. The delivery of the Metals Stock and other instruments of transfer
delivered by PSC to Buyer at the Closing will transfer to Buyer good and valid
title to the Metals Stock owned by PSC immediately prior to the Closing (which
Metals Stock represents all of the issued and outstanding shares of capital
stock of the Corporation immediately prior to the Closing), free and clear of
all Liens.
 
2.4 No Conflicts. The execution and delivery by PSC of this Agreement do not,
and the performance by PSC of its obligations under this Agreement and the
consummation of the transactions contemplated hereby will not:
 
(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the organizational documents of PSC or the
Corporation;
 
 
2

--------------------------------------------------------------------------------

 
(b) conflict with or result in a violation or breach of any term or provision of
any Law or Order applicable to PSC or the Corporation ; or
 
(c) (i) except as set forth on Schedule 2.4, conflict with or result in a
violation or breach of, (ii) constitute (with or without notice or lapse of time
or both) a default under, (iii) require PSC or the Corporation to obtain any
consent, approval or action of, make any filing with or give any notice to any
Person, other than under the UBS Facility, as a result or under the terms of,
(iv) result in or give to any Person any right of termination, cancellation,
acceleration or modification in or with respect to, or (v) result in the
creation or imposition of any Lien upon the Corporation or any of the Assets and
Properties of the Corporation under, any Contract or License to which PSC or the
Corporation is a party or by which any of the Corporation’s Assets and
Properties are bound.
 
2.5 Governmental Consents and Approvals. Except as set forth on Schedule 2.5, no
consent, authorization or approval of, filing or registration with, or
cooperation from, any Governmental Authority is necessary in connection with the
execution, delivery and performance by PSC of this Agreement or the consummation
of the transactions contemplated hereby.
 
2.6 Working Capital Amount. As of the Closing Date, the Working Capital Amount,
after excluding the $34,600,000 debt obligation incurred under the UBS Facility
in connection with the September, 2007 acquisition of Wimco Operating Company,
Inc. and certain of its Affiliates, shall be at least $135,000,000.
 
2.7 Brokers. Neither PSC nor the Corporation has used any broker or finder in
connection with the transactions contemplated hereby, and neither Buyer nor any
Affiliate of Buyer has or shall have any liability or otherwise suffer or incur
any Loss as a result of or in connection with any brokerage or finder’s fee or
other commission of any Person retained or purporting to be retained by PSC or
by the Corporation in connection with any of the transactions contemplated by
this Agreement.
 
2.8 Accuracy of Statements.
 
Neither this Agreement nor any schedule, exhibit, statement, list, document,
certificate or other information furnished or to be furnished by or on behalf of
PSC to Buyer or any representative or Affiliate of Buyer in connection with this
Agreement or any of the transactions contemplated hereby contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained herein or therein, in
light of the circumstances in which they are made, not misleading.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PSC RELATING TO THE CORPORATION AND ITS
SUBSIDIARIES
 
As an inducement to Buyer and IEH to enter into this Agreement, PSC hereby makes
the following representations and warranties to Buyer and IEH, except as set
forth in the Disclosure Schedule attached to this Agreement (it being agreed
that any exceptions to such representations and warranties shall clearly
identify the sections of this Agreement to which they apply).
 
3.1 Due Organization; Authority. 
 
(a) Each of the Corporation and the Subsidiaries is duly organized and validly
existing under the laws of its jurisdiction of incorporation or organization, as
the case may be, with all requisite power and authority to own, lease and
operate its properties and to carry on its business as they are now being owned,
leased, operated and conducted. Each of the Corporation and the Subsidiaries is
licensed or qualified to do business and is in good standing (where the concept
of “good standing” is applicable) as a foreign corporation in each jurisdiction
where the nature of the properties owned, leased or operated by it and the
business transacted by it require such licensing or qualification.
 
(b) PSC has delivered to Buyer true, correct and complete copies of the
organizational documents of the Corporation, which organizational documents are
in full force and effect.
 
(c) The Corporation’s board of directors has duly authorized and approved this
Agreement and, this Agreement has been duly authorized by the Corporation by all
necessary corporate action.
 
3.2 Capitalization. 
 
(a) The authorized capital stock of the Corporation consists of 100 shares of
common stock, of which one (1) share of common stock (constituting all of the
shares of capital stock of the Corporation) is issued and outstanding as of the
date hereof and represent all of the shares of the Corporation’s capital stock
issued and outstanding. All of the shares of Metals Stock have been duly
authorized and are validly issued, fully paid and nonassessable.
 
(b) PSC owns the Metals Stock of record and beneficially, free and clear of all
Liens, other than Liens securing the UBS Facility. No Person holds any option,
warrant, convertible security or other right to acquire any capital stock or
other securities of the Corporation. There are no obligations, contingent or
otherwise, of the Corporation to repurchase, redeem or otherwise acquire any
ownership interests of the Corporation or to provide funds to or make any
material investment (in the form of a loan, capital contribution or otherwise)
in any Person.
 
3.3 Subsidiaries. Except as disclosed on Schedule 3.3, all of the Subsidiaries
are directly or indirectly wholly owned by the Corporation.
 
 
4

--------------------------------------------------------------------------------

 
3.4 Financial Statements. 
 
(a) PSC has delivered to Buyer true, correct and complete copies of the Audited
Financial Statements. The Audited Financial Statements have been prepared in
accordance with GAAP consistently applied and present fairly the financial
position, assets, liabilities and retained earnings of the respective companies
as of the dates thereof and the revenues, expenses, results of operations, and
cash flows of the respective companies for the periods covered thereby. The
Audited Financial Statements are in accordance with the books and records of the
respective companies, and do not reflect any transactions which are not bona
fide transactions and do not contain any untrue statement of a material fact
(whether or not required to be disclosed under GAAP) or omit to state any
material fact necessary to make the statements contained therein, in light of
the circumstances in which they were made, not misleading.
 
(b) PSC has delivered to Buyer true and complete copies of the Interim Financial
Statements. The Interim Financial Statements present fairly the financial
position, assets, liabilities and retained earnings of the respective companies
as of the dates thereof and the revenues, expenses, results of operations, and
cash flows of the respective companies for the periods covered thereby. The
Interim Financial Statements are in accordance with the books and records of the
respective companies, and do not reflect any transactions which are not bona
fide transactions and do not contain any untrue statement of a material fact
(whether or not required to be disclosed under GAAP) or omit to state any
material fact necessary to make the statements contained therein, in light of
the circumstances in which they were made, not misleading.
 
3.5 Governmental Approvals; No Violations. Other than (i) the filings and/or
notices under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, if required, (ii) compliance with any applicable foreign or state
securities or blue sky laws, (iii) the filings or notices that are required and
customary pursuant to any state environmental transfer statutes (collectively,
clauses (i) through (iii), the “Governmental Approvals”), (iv) a consent under
the UBS Facility and (v) those consents and approvals of third Persons set forth
on Schedule 3.5, no notices, reports or other filings are required to be made by
the Corporation with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by the Corporation from, any Governmental
or Regulatory Authority or any other Person in connection with the execution,
delivery and performance of this Agreement by the Corporation and the
consummation of the transactions contemplated hereby.
 
3.6 No Adverse Effects or Changes. Except as set forth on Schedule 3.6, since
August 31, 2007, (i) the Subsidiaries and the Corporation, taken as a whole,
have not suffered any Material Adverse Effect; (ii) there has been no change,
event, development, damage or circumstance affecting the Subsidiaries and the
Corporation, taken as a whole, that, individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect on the Subsidiaries and
the Corporation, taken as a whole; (iii) there has not been any material change
by the Corporation in its accounting methods, principles or practices, or any
material revaluation by the Corporation of any of its assets, including material
writing down the value of inventory or material writing off notes or accounts
receivable; (iv) neither the Corporation, the Subsidiaries nor any of their
officers or directors in their representative capacities on behalf of the
Corporation or Subsidiaries, as the case may be, has taken any action that, had
such action been taken following the date hereof without IEH’s approval, would
breach Section 6.1(b), and (v) each of the Corporation and the Subsidiaries has
conducted its business only in the ordinary course of business consistent with
past practice, except for the conversion through merger, conversion or otherwise
of some or all of the Subsidiaries from being corporate entities to becoming
limited liability companies.
 
 
5

--------------------------------------------------------------------------------

 
3.7 Title to Properties. Each of the Corporation and the Subsidiaries has good
and marketable title to, and each of them is the lawful owner of, all of their
respective tangible and intangible assets, properties and rights used in
connection with their respective business and all of their respective tangible
and intangible assets, properties and rights reflected in the Financial
Statements, except for changes accruing in the ordinary course of business that
would not, individually or in the aggregate, adversely affect the ability of the
Subsidiaries and the Corporation, taken as a whole, to conduct their business in
the ordinary course, consistent with past practice.
 
3.8 Tax. Except as set forth on Schedule 3.8:
 
(a) The Corporation and each Subsidiary has duly and timely filed with the
appropriate taxing authorities all material federal, state and local income Tax
Returns and all other material Tax Returns required to be filed through the date
hereof and will duly and timely file any such returns required to be filed on or
prior to the Closing. Such Tax Returns and other information filed are (and, to
the extent they will be filed prior to the Closing, will be) complete and
accurate in all material respects. Neither the Corporation nor any Subsidiary
has pending any request for an extension of time within which to file federal,
state or local income Tax Returns.
 
(b) None of the Corporation, any Subsidiary, Buyer or any direct or indirect
Subsidiary of IEH is or will be liable for any Pre-Closing Taxes, except for
Pre-Closing Taxes (other than income Taxes) shown as due and payable after the
Closing on the Financial Statements.
 
(c) No federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending with regard to any
material Taxes or material Tax Returns of the Corporation or any Subsidiary.
Neither the Corporation nor any Subsidiary has received a written notice of any
such pending audits or proceedings. There are no outstanding waivers extending
the statutory period of limitation relating to the payment of Taxes due from the
Corporation or any Subsidiary.
 
(d) Neither the IRS nor any other taxing authority (whether domestic or foreign)
has asserted in writing against the Corporation or any Subsidiary any material
deficiency or material claim for Taxes in excess of the reserves established
therefor.
 
(e) There are no Liens for Taxes upon any property or assets of the Corporation
or any Subsidiary, except for Liens for Taxes not yet due and payable and Liens
for Taxes that are being contested in good faith by appropriate proceedings as
set forth on Schedule 3.8(e) and as to which adequate reserves have been
established in accordance with GAAP.
 
 
6

--------------------------------------------------------------------------------

 
3.9 Employee Benefit Plans. Except as set forth on Schedule 3.9 or in the
Financial Statements or except for any of the following which does not increase
any of the liabilities or obligations to which IEH is subject to as an Affiliate
of the Corporation under ERISA:
 
(a) Except as accrued thereafter in accordance with the terms of the Plans as of
the date hereof, neither the Corporation nor any of the Subsidiaries has
incurred any material liability, and no event, transaction or condition has
occurred or exists that could result in any material liability, on account of
any Plans, including but not limited to liability for (i) additional
contributions required to be made under the terms of any Plan or its related
trust, insurance contract or other funding arrangement with respect to periods
ending on or prior to the date hereof which are not reflected, reserved against
or accrued in the Financial Statements; or (ii) breaches by the Corporation or
any of the Subsidiaries or any of its respective employees, officers, directors,
stockholders, or, to the Knowledge of PSC, the trustees under the trusts created
under the Plans, or any other Persons under ERISA or any other applicable Law.
Each of the Plans has been operated and administered in material compliance with
its terms, all applicable Laws and, if applicable, collective bargaining
agreements. Since the date of the Interim Financial Statements, neither the
Corporation nor any of the Subsidiaries has communicated to any current or
former director, officer, employee or consultant thereof any intention or
commitment to amend or modify any Plan, or to establish or implement any other
employee or retiree benefit or compensation plan or arrangement, which would
materially increase the cost to the Corporation and the Subsidiaries, taken as a
whole.
 
(b) Each Plan which is intended to be “qualified” within the meaning of Section
401(a) of the Code, and the trust (if any) forming a part thereof has received
or requested a favorable determination letter or is covered by an opinion letter
from the Internal Revenue Service and, to the Knowledge of PSC, no event has
occurred and no condition exists which could reasonably be expected to result in
the revocation of any such determination. All amendments and actions required to
bring each Plan into conformity with the applicable provisions of ERISA, the
Code, and any other applicable Laws have been made or taken.
 
(c) There are no pending or threatened claims by or on behalf of any participant
in any of the Plans, or otherwise involving any such Plan or the assets of any
Plan, other than routine claims for benefits in the ordinary course. The Plans
are not presently under audit or examination (nor has notice been received of a
potential audit or examination) by the IRS or the Department of Labor.
 
(d) None of the Plans provides benefits of any kind with respect to current or
former employees, officers, or directors (or their beneficiaries) of the
Corporation or any of the Subsidiaries beyond their retirement or other
termination of employment, other than (i) coverage for benefits mandated by
Section 4980B of the Code, (ii) death benefits or retirement benefits under an
employee pension benefit plan (as defined by section 3(2) of ERISA), or (iii)
benefits, the full cost of which is borne by such current or former employees,
officers, directors, or beneficiaries.
 
(e) No Plan sponsored by the Corporation is a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA or a “multiple employer plan” as
addressed in section 4063 or 4064 of ERISA. No Plan sponsored by the Corporation
is subject to Title IV of ERISA.
 
(f) The consummation of the transactions contemplated by this Agreement will not
(alone or in combination with any other event, including, without limitation,
the passage of time) result in (i) any payment (including, without limitation,
severance, unemployment compensation, golden parachute, bonus payments or
otherwise) becoming due under any agreement or oral arrangement to any current
or former director, officer, employee or consultant of the Corporation or any of
the Subsidiaries, (ii) any increase in the amount of salary, wages or other
benefits payable to any director, officer, employee or consultant of the
Corporation or any of the Subsidiaries, or (iii) any acceleration of the vesting
or timing of payment of any benefits or compensation (including, without
limitation, any increased or accelerated funding obligation) payable to any
director, officer, employee or consultant of the Corporation or any of the
Subsidiaries.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
 
As an inducement to Buyer and IEH to enter into this Agreement, the Corporation
hereby makes the following representations to Buyer and IEH, except as set forth
in the Disclosure Schedule attached to this Agreement (it being agreed that any
exceptions to such representations and warranties shall clearly identify the
sections of this Agreement to which they apply).
 
4.1 Litigation. Except as disclosed in the Financial Statements or on Schedule
4.1, there are no actions, suits, arbitrations, regulatory proceedings or other
litigation, proceedings or governmental investigations, with such exceptions as
are, individually or in the aggregate, not material in nature or amount, pending
or, to the Knowledge of PSC or the Corporation, threatened against or affecting
the Corporation or any Subsidiary or any of their officers, directors, employees
or agents in their capacity as such, or any of the Corporation’s or the
Subsidiaries’ respective Assets and Properties or the respective businesses of
the Corporation or the Subsidiaries, and to the Knowledge of PSC or the
Corporation, there are no facts or circumstances which may give rise to any of
the foregoing. Except as disclosed in the Financial Statements or on Schedule
4.1, neither the Corporation nor any Subsidiary is subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any court
or other Governmental Authority.
 
4.2 Claims Against Officers and Directors. Except as set forth on Schedule 4.2,
there are no pending or, to the Knowledge of PSC or the Corporation, threatened
claims against any current or former director, officer, employee or agent of the
Corporation, any of its Subsidiaries or any other Person, which could give rise
to any claim for indemnification against the Corporation or any of the
Subsidiaries or cause the Corporation or any of the Subsidiaries to incur any
material liability or otherwise suffer or incur any material Loss.
 
4.3 Insurance. 
 
(a) The Corporation and the Subsidiaries, as the case may be, maintain insurance
policies that provide adequate and suitable insurance coverage for their
respective businesses and are on such terms, cover such risks and are in such
amounts as the insurance customarily carried by comparable companies of
established reputation similarly situated and carrying on the same or similar
business.
 
 
8

--------------------------------------------------------------------------------

 
(b) Prior to the date hereof, the Corporation has delivered to Buyer all
insurance policies (including policies providing property, casualty, liability,
workers’ compensation, and bond and surety arrangements, but excluding any
policies where the principal insured is a Person that is not the Corporation or
the Subsidiaries) under which the Corporation and the Subsidiaries are insured,
or named insured or otherwise the principal beneficiaries of coverage. All such
insurance policies are in full force and effect. Neither the Corporation nor any
of the Subsidiaries has received notice of any refusal of coverage with respect
to an existing policy. All premiums due under all such policies have been paid.
 
4.4 Compliance with Law. Except as set forth in the Financial Statements or on
Schedule 4.4, each of the Corporation and the Subsidiaries is in material
compliance and, at all times, has been in material compliance in all respects
with all applicable Laws relating to each of them or their respective Assets and
Properties or business. Except as disclosed in the Financial Statements or on
Schedule 4.4, no investigation or review by any Governmental or Regulatory
Authority or self-regulatory authority is pending or, to the Knowledge of PSC or
the Corporation, threatened, nor has any such authority indicated orally or in
writing to PSC or the Corporation or any of the Subsidiaries an intention to
conduct an investigation or review of the Corporation or any of the Subsidiaries
or, with respect to the Corporation, any of the Subsidiaries or PSC.
 
4.5 Undisclosed Liabilities. Except as disclosed in the Financial Statements or
as set forth on Schedule 4.5, neither the Corporation nor any of the
Subsidiaries has any material liabilities or obligations of any nature, whether
known or unknown, absolute, accrued, contingent or otherwise and whether due or
to become due, other than liabilities and obligations incurred after August 31,
2007 in the ordinary course of business consistent with past practice (including
as to amount and nature).
 
4.6 Related Parties. Except (x) as set forth on Schedule 4.6 or (y) as otherwise
disclosed in the Financial Statements or (z) with respect to clauses (i) and
(iv), any Contract, transaction or arrangement in connection with the
acquisition of the Corporation and the Subsidiaries by Affiliates of Carl C.
Icahn which was consummated on December 31, 2003, (i) no Affiliate (other than
an Affiliate consisting of the Corporation or a Subsidiary) of the Corporation
nor any of the Subsidiaries is a party to any Contract with the Corporation;
(ii) no Affiliate (other than an Affiliate consisting of the Corporation or a
Subsidiary) of the Corporation nor any of the Subsidiaries owes any material
amount of money to, nor is such Affiliate owed any material amount of money by,
the Corporation or any of the Subsidiaries, (iii) neither the Corporation nor
any of the Subsidiaries has, directly or indirectly, guaranteed or assumed any
indebtedness for borrowed money or otherwise for the benefit of an Affiliate
(other than an Affiliate consisting of the Corporation or a Subsidiary) of the
Corporation or any of the Subsidiaries; and (iv) since December 31, 2006,
neither the Corporation nor any of the Subsidiaries has made any material
payment to, or engaged in any material transaction with, an Affiliate (other
than an Affiliate consisting of the Corporation or a Subsidiary) of the
Corporation.
 
 
9

--------------------------------------------------------------------------------

 
4.7 Intellectual Property. 
 
(a) Each of the Corporation and the Subsidiaries owns, or possesses adequate
rights to use, all of its respective material patents, trade names, trademarks,
copyrights, inventions, processes, designs, formulae, trade secrets, know-how
and other intellectual property rights necessary for, used or held for use in
the conduct of its business. All material intellectual property necessary for
used or held for use in the conduct of the business of each of the Corporation
or the Subsidiaries has been duly registered with, filed in or issued by the
relevant filing offices, domestic or foreign, to the extent necessary or
desirable to ensure full protection under any applicable Law, and such
registrations, filings or issuances remain in full force and effect.
 
(b) To the Knowledge of the Corporation, the conduct of the business of each of
the Corporation or the Subsidiaries does not infringe or otherwise conflict with
any rights of any Person in respect of intellectual property rights. To the
Knowledge of the Corporation, none of the intellectual property rights owned by
each of the Corporation or the Subsidiaries is being infringed or otherwise, in
any way, used or available for use by any Person without a license or permission
from the Corporation or the applicable Subsidiary, as the case may be, and
neither the Corporation nor any of the Subsidiaries has taken or omitted to take
any action which would have the effect of waiving any of its rights thereunder.
Neither the Corporation nor any of the Subsidiaries has received written notice
of any claim of infringement or conflict by any third party in respect of any
intellectual property used by the Corporation or any of the Subsidiaries.
 
4.8 Environmental Matters. Except as set forth on Schedule 4.8 or in the
Financial Statements:
 
(a) Each of the Corporation and the Subsidiaries has obtained all material
Environmental Permits that are required with respect to its respective Assets
and Properties and businesses, either owned or leased;
 
(b) Each of the Corporation and the Subsidiaries and their respective Assets and
Properties and businesses are, and, to the Knowledge of PSC and the Corporation,
have been, since January 1, 2004, in compliance in all material respects with
all terms and conditions of all applicable Environmental Laws and Environmental
Permits;
 
(c) There are no Environmental Claims pending or, to the Knowledge of PSC or the
Corporation, threatened against the Corporation or any of the Subsidiaries.
Neither the Corporation nor any of the Subsidiaries has received any notice from
any Person of any violation or liability arising under any Environmental Law or
Environmental Permit in connection with their respective Assets and Properties,
business or operations;
 
 
10

--------------------------------------------------------------------------------

 
(d) Neither the Corporation nor, to the Knowledge of PSC or the Corporation, any
other Person has caused or taken any action that will result in any material
liability, obligation or cost on the part of the Corporation or any of the
Subsidiaries relating to (x) environmental conditions on, above, under or from
any properties or assets currently or formerly owned, leased, operated or used
by the Corporation or any of the Subsidiaries, other than those as to which
reserves adequate for the payment in full to discharge such liabilities,
obligations or costs have been established on the unaudited monthly balance
sheet of the Corporation, dated as of August 31, 2007, or (y) the past or
present use, management, transport, treatment, generation, storage, disposal,
release or threatened release of Hazardous Materials;
 
(e) Neither the Corporation nor any of the Subsidiaries owns, leases or
operates, or since January 1, 2004 has owned, leased or operated, any property
listed on the National Priorities List pursuant to CERCLA or on the CERCLIS or
on any other federal or state list as sites requiring investigation or cleanup;
 
(f) Neither the Corporation nor any of the Subsidiaries is transporting, has
transported since January 1, 2004, or is arranging for the transportation of,
any Hazardous Material to any location which is listed on the National
Priorities List pursuant to CERCLA, on CERCLIS, or on any similar federal or
state list or which is the subject of federal, state or local enforcement
actions or other investigations that may lead to material claims against the
Corporation or any of the Subsidiaries for investigative or remedial work,
damage to natural resources, property damage or personal injury including claims
under CERCLA;
 
(g) There are no sites, locations or operations at which either the Corporation
or any of the Subsidiaries is currently undertaking, or has completed, any
investigative, remedial, response or corrective action as required by
Environmental Laws;
 
(h) There are no physical or environmental conditions existing on any property
owned or leased by either the Corporation or any of the Subsidiaries resulting
from its operations or activities, past or present, at any location, that would
give rise to any material on-site or off-site investigative or remedial
obligations or any corrective action under any applicable Environmental Laws,
other than those as to which reserves adequate for the payment in full to
perform such obligations or corrective actions have been established on the
unaudited monthly balance sheet of the Corporation dated as of August 31, 2007;
and
 
(i) PSC has caused the Corporation to provide to Buyer all material
environmental site assessments, audits, investigations and studies in the
Corporation’s or any of the Subsidiaries possession, custody or control.
 
4.9 Employees, Labor Matters, etc. Except as set forth in the Financial
Statements or Schedule 4.9, neither the Corporation nor any of the Subsidiaries
is a party to or bound by, and none of its respective employees is subject to,
any collective bargaining agreement, and there are no labor unions or other
organizations representing, to the Knowledge of the Corporation or any of the
Subsidiaries, purporting to represent or attempting to represent any employees
employed by the Corporation or any of the Subsidiaries. There has not occurred
or been threatened any material strike, slow down, picketing, work stoppage,
concerted refusal to work overtime, or other similar labor activity with respect
to any employees of the Corporation or any of the Subsidiaries. There are no
material labor disputes currently subject to any grievance procedure,
arbitration or litigation, and there is no representation petition pending, or
to the Knowledge of PSC or the Corporation, threatened with respect to any
material number of the employees of the Corporation or any of the Subsidiaries.
Each of the Corporation and the Subsidiaries has complied with all applicable
Laws pertaining to the employment or termination of employment of their
respective employees, including, without limitation, all such Laws relating to
labor relations, equal employment opportunities, fair employment practices,
prohibited discrimination or distinction and other similar employment
activities, except for any failure to comply that, individually and in the
aggregate, is not reasonably likely to result in any Material Adverse Effect on
the Corporation and its Subsidiaries, taken as a whole.
 
 
11

--------------------------------------------------------------------------------

 
4.10 Real Property. Except as set forth on Schedule 4.10, (a) each of the
Corporation and the Subsidiaries has Good and Defensible Title to, or a valid
and subsisting leasehold estate, or easement, in each of their respective
parcels of real property, leases in real property, or other interests in real
property (collectively, the “Real Property”), free and clear of all Liens other
than Permitted Encumbrances, and (b) all of the real property leases that
constitute Real Property are valid, binding, and enforceable in accordance with
their terms, and are in full force and effect.
 
4.11 Tangible Personal Property. Each of the Corporation and the Subsidiaries is
in possession of and has good title to, or has valid leasehold interests in or
valid rights under contract to use, all of the real and personal property used
or held for use in its business, including its interest in all improvements,
goods and other personal property located on or used in connection with its Real
Property (the “Fixtures and Equipment”). All the Fixtures and Equipment are in
good working order and condition, ordinary wear and tear excepted, and their
uses comply in all material respects with all applicable Laws. All of the
Fixtures and Equipment are adequate for the uses to which they are being put and
are sufficient for the conduct of the respective businesses of the Corporation
and the Subsidiaries in the manner as conducted prior to the Closing. Each of
the Corporation and the Subsidiaries owns all of its respective Fixtures and
Equipment free and clear of all Liens except the Permitted Encumbrances.
 
4.12 Contracts. 
 
(a) Schedule 4.12 contains a true and complete list of each of the following
Contracts as of the date hereof:
 
(i) all Contracts providing for a commitment of employment by the Corporation or
any of its Subsidiaries or consultation services for the Corporation or any of
the Subsidiaries for a specified term and payments at any one time or in any one
year in excess of $200,000;
 
(ii) all Contracts with any Person containing any provision or covenant
prohibiting or materially limiting the ability of the Corporation or any of the
Subsidiaries to engage in any business activity or compete with any Person;
 
(iii) all Contracts relating to any debt for borrowed money (other than trade
payables) of the Corporation or any of the Subsidiaries in excess of $500,000 in
principal amount per any such Contract;
 
(iv) all Contracts (other than this Agreement) providing for (i) the disposition
or acquisition of any assets or properties that individually or in the aggregate
are material to the business of the Corporation and the Subsidiaries, taken as a
whole, or that contain continuing payment obligations (beyond customary
indemnity provisions) of the Corporation or any of the Subsidiaries in excess of
$1,000,000 in amount per year per any such Contract, or (ii) any merger or other
similar business combination among the Corporation or any of the Subsidiaries
and a Person that is not a Subsidiary;
 
 
12

--------------------------------------------------------------------------------

 
(v) all material Contracts (other than this Agreement) that prohibit or contain
material restrictions on the ability of the Corporation or any of the
Subsidiaries to incur indebtedness or incur or suffer to exist any Lien, to
purchase or sell any assets, to change the lines of business in which it
participates or engages or to engage in any merger or other business
combination;
 
(vi) all Contracts establishing any joint venture, strategic alliance or other
similar collaboration, other than dedicated scrap metal purchase Contracts
entered into in the ordinary course of business;
 
(vii) all Contracts with any Person obligating the Corporation or any of the
Subsidiaries to guarantee or otherwise become directly or indirectly obligated
with respect to any debt for borrowed money (other than any such debt incurred
in the ordinary course of business) of the Corporation or any of the
Subsidiaries in excess of $1,000,000 in principal amount per any such Contract;
 
(viii) all Contracts for the leasing of real property by the Corporation or any
of the Subsidiaries providing for a lease payment in excess of $1,000,000 in
amount per year per any such Contract and setting forth the address, landlord
and tenant for each lease; and
 
(ix) all other Contracts that (i) involve the payment, pursuant to the terms of
any such Contract, by the Corporation or any of the Subsidiaries of more than
$1,000,000 annually per any such Contract, or (ii) cannot be terminated within
90 days after giving notice of termination without resulting in a cost or
penalty to the Corporation exceeding $200,000.
 
(b) Prior to the date hereof, true, correct and complete copies of each Contract
required to be disclosed in Schedule 4.12 have been delivered to, or made
available for inspection by, Buyer. Each such Contract is in full force and
effect and constitutes a legal, valid and binding agreement, enforceable in
accordance with its terms, of the Corporation or any of the Subsidiaries, as the
case may be, and, of each other party thereto; and neither the Corporation nor
any of the Subsidiaries nor, to the Knowledge of the Corporation or any of the
Subsidiaries, any other party to such Contract, is in violation or breach of or
default under any such Contract (or with notice or lapse of time or both, would
be in violation or breach of or default under any such Contract). All conditions
necessary to maintain these Contracts in force have been duly performed.
 
4.13 Licenses. Each of the Corporation and the Subsidiaries has all material
Licenses necessary for, used or held for use in the conduct of its businesses.
 
4.14 Accuracy of Statements. Neither this Agreement nor any schedule, exhibit,
statement, list, document, certificate or other information furnished or to be
furnished by or on behalf of the Corporation to Buyer or any representative or
Affiliate of Buyer in connection with this Agreement or any of the transactions
contemplated hereby contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading
 
 
13

--------------------------------------------------------------------------------

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF BUYER AND IEH
 
Buyer and IEH hereby represent and warrant to PSC as follows:
 
5.1 Organization of Buyer and IEH. Buyer is a limited liability company duly
formed, validly existing and in good standing under the Laws of the State of
Delaware. IEH is a limited partnership duly formed, validly existing and in good
standing under the Laws of the State of Delaware. Each of IEH and Buyer has full
organizational power and authority to execute and deliver this Agreement and to
perform its respective obligations hereunder and to consummate the transactions
contemplated hereby, including without limitation, the obligation of Buyer to
merge with the Corporation pursuant to this Agreement.
 
5.2 Authority. The execution and delivery by each of Buyer and IEH of this
Agreement, and the performance by each of Buyer and IEH of its respective
obligations hereunder, have been duly and validly authorized and, no other
action on the part of Buyer or IEH or IEH’s general partner is necessary. This
Agreement has been duly and validly executed and delivered by each of Buyer and
IEH and constitutes a legal, valid and binding obligation of each of Buyer and
IEH enforceable against each of Buyer and IEH in accordance with its terms.
 
5.3 No Conflicts. The execution and delivery by each of Buyer and IEH of this
Agreement do not, and the performance by each of Buyer and IEH of its respective
obligations under this Agreement and the consummation of the transactions
contemplated hereby, will not:
 
(a) conflict with, or result in a violation or breach of, any of the terms,
conditions or provisions of the organizational documents of either Buyer or IEH;
 
(b) conflict with, or result in a violation or breach of, any term or provision
of any Law or Order applicable to Buyer or IEH (other than such conflicts,
violations or breaches which will not have a Material Adverse Effect on Buyer or
IEH); or
 
(c) (i) conflict with, or result in a violation or breach of, (ii) constitute
(with or without notice or lapse of time or both) a default under, (iii) require
Buyer or IEH to obtain any consent, approval or action of, make any filing with
or give any notice to any Person as a result or under the terms of, (iv) result
in or give to any Person any right of termination, cancellation, acceleration or
modification in or with respect to, or (v) result in the creation or imposition
of any Lien upon Buyer or IEH or any of their respective Assets and Properties
under, any Contract or License to which Buyer or IEH is a party or by which any
of their respective Assets and Properties are bound.
 
 
14

--------------------------------------------------------------------------------

 
5.4 Consents and Approvals. No consent, authorization or approval of, filing or
registration with, or cooperation from, any Governmental Authority or any other
Person not a party to this Agreement is necessary in connection with the
execution, delivery and performance by each of Buyer and IEH of this Agreement
or the consummation of the transactions contemplated hereby.
 
5.5 Brokers. Neither Buyer nor IEH has used any broker or finder in connection
with the transactions contemplated hereby, and neither PSC nor the Corporation
has or shall have any liability or otherwise suffer or incur any Loss as a
result of or in connection with any brokerage or finder’s fee or other
commission of any Person retained or purporting to be retained by Buyer or by
IEH in connection with any of the transactions contemplated by this Agreement.
 
5.6 Financial Condition. Buyer owns all legal and beneficial equity interests in
its Subsidiaries. Neither Buyer nor any of its subsidiaries has any material
liabilities or obligations of any nature, whether known or unknown, absolute,
accrued, contingent or otherwise and whether due or to become due, nor do any of
them have any Indebtedness (as defined in the UBS Facility) other than of the
type described by Section 6.01(m) of the UBS Facility and clause (iii) of the
definition of “Permitted Acquisition” in the UBS Facility. The assets and
property of Buyer and its Subsidiaries are not subject to any Lien (as defined
in the UBS Facility) other than of the type described under Section 6.02(k) of
the UBS Facility.
 
ARTICLE VI
 
COVENANTS
 
6.1 Maintenance of Business Prior to Closing. 
 
(a) The Corporation shall, and PSC shall cause the Corporation from the date
hereof through the Closing Date to:
 
(i) conduct its operations and business according to their usual, regular and
ordinary course consistent with past practice;
 
(ii) use all commercially reasonable efforts to keep its business and properties
substantially intact, including its present operation, physical facilities,
working conditions, insurance policies, and relationships with lessors,
licensors, suppliers, customers, employees;
 
(iii) maintain its corporate existence;
 
(iv) maintain its books and records and accounts in its usual, regular, and
ordinary manner in compliance with all applicable laws and governmental orders;
 
(v) pay and discharge when due all taxes, assessments and governmental charges
imposed upon it or any of its properties, or upon the income or project
therefrom in the ordinary course of business consistent with past practice;
 
 
15

--------------------------------------------------------------------------------

 
(vi) promptly notify Buyer and IEH of any Material Adverse Change to the
Corporation; and
 
(vii) permit representatives of Buyer and IEH to have full access at all
reasonable times, and in a manner so as not to interfere with the normal
business operations of the Corporation, to all premises, properties, personnel,
books, records (including tax records), contracts, and documents of or
pertaining to the Corporation.
 
(b) Without limiting the generality of the foregoing but subject to the
exceptions set forth in clause (a) above, from the date hereof through the
Closing, PSC shall not authorize or permit the Corporation directly or
indirectly to do, or propose to do, and the Corporation shall not directly or
indirectly do, or propose to do, any of the following without the prior written
consent of IEH:
 
(i) engage in any transaction or take or omit to take any action that would
result in a breach of any representation or warranty in Articles II, III or IV
of this Agreement;
 
(ii) declare, set aside, or pay any dividend, other than intercompany dividends
by a Subsidiary to the Corporation or to another Subsidiary;
 
(iii) declare or pay any increase in compensation to any officer, director,
employee or agent of the Corporation or any Subsidiary, except in the ordinary
course of business consistent with past practice;
 
(iv) enter into any Contract that, had it been in effect on the date hereof,
would have been required to be listed on Schedule 4.12, except for those
Contracts entered into in the ordinary course of business consistent with past
practice;
 
(v) permit, allow or suffer any of its properties, assets or rights to be
subject to any Lien other than Permitted Encumbrances;
 
(vi) incur any long-term indebtedness, other than under the UBS Facility;
 
(vii) make any material capital expenditure or commitment, other than for
emergency repairs or replacement, except for those capital expenditures or
commitments made in the ordinary course of business consistent with past
practice; or
 
(viii) other than with respect to UBS Facility, terminate, materially modify,
assign, or materially amend any Contract required to be listed on Schedule 4.12,
except in the ordinary course of business consistent with past practice.
 
 
16

--------------------------------------------------------------------------------

 
6.2 Efforts to Consummate Transaction. 
 
(a) From the date hereof through the Closing Date, upon the terms and subject to
the conditions set forth in this Agreement, each of the parties hereto shall use
its commercially reasonable efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, and to assist and cooperate with the other
parties in doing, all things necessary, proper or advisable under applicable
Laws and regulations to consummate and make effective, in the most expeditious
manner practicable, the transactions contemplated by this Agreement. The parties
will use their commercially reasonable efforts and cooperate with one another
(i) in promptly determining whether any filings are required to be made or
consents, approvals, waivers, licenses, permits or authorizations are required
to be obtained (or, which if not obtained, would result in a Material Adverse
Effect on the Corporation or its Subsidiaries or an event of default,
termination or acceleration of any agreement or any put right under any
agreement) under any applicable Law or regulation or from any Governmental or
Regulatory Authority or third parties, and (ii) in promptly making any such
filings, in furnishing information required in connection therewith and in
timely seeking to obtain any such consents, approvals, permits or
authorizations. For purposes of this Section 6.2, PSC shall not be obligated to
make, or cause to be made, any payment to any third party as a condition to
obtaining such party’s consent or approval, other than for required filing fees.
 
(b) From the date hereof through the Closing Date, PSC shall give prompt written
notice to Buyer and IEH of:  (i) any occurrence, or failure to occur, of any
event whose occurrence or failure to occur would reasonably be expected to cause
any representation or warranty of PSC or the Corporation contained in this
Agreement, if made on or as of the date of such event or as of the Closing Date,
to be untrue or inaccurate, except for changes permitted by this Agreement and
except to the extent that any representation and warranty is made as of a
specified date, in which case, such representation and warranty shall be true,
complete and accurate as of such date; or (ii) any failure of PSC, the
Corporation or any officer, general partner, director, employee, consultant or
agent of PSC or the Corporation, to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it or them under this
Agreement; provided, however, that no such notification shall affect the
representations or warranties of PSC or the conditions to the obligations of
Buyer hereunder. From the date hereof through the Closing Date, each of Buyer
and IEH shall give prompt written notice to PSC of:  (i) any occurrence, or
failure to occur, of any event whose occurrence or failure to occur would
reasonably be expected to cause any representation or warranty of Buyer or IEH
contained in this Agreement, if made on or as of the date of such event or as of
the Closing Date, to be untrue or inaccurate, except for changes permitted by
this Agreement and except to the extent that any representation and warranty is
made as of a specified date, in which case, such representation and warranty
shall be true, complete and accurate as of such date; or (ii) any failure of
Buyer or IEH or any officer, general partner, director, employee, consultant or
agent of Buyer or IEH, to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it or them under this Agreement;
provided, however, that no such notification shall affect the representations or
warranties of Buyer or IEH or the conditions to the obligations of PSC or the
Corporation hereunder.
 
 
17

--------------------------------------------------------------------------------

 
6.3 Tax Matters. 
 
(a) Responsibility for Filing Income Tax Returns for Periods through the Closing
Date. The common parent of the federal consolidated income Tax group of which
PSC is a member (the “Common Parent Group”) shall include the income of the
Corporation and its Subsidiaries on the Common Parent Group’s consolidated
federal income Tax Return for all periods through the Closing Date and pay any
federal income Taxes attributable to such income. For all taxable periods ending
on or before the Closing Date, the Common Parent Group shall cause the
Corporation and its Subsidiaries to join in the Common Parent Group’s
consolidated federal income Tax Return and, in jurisdictions requiring separate
reporting from the Common Parent Group, to file separate company state and local
income tax returns. All such Tax Returns shall be prepared and filed in a manner
consistent with prior practice, except as required by a change in applicable
law. Buyer shall cause the Corporation and its Subsidiaries to furnish
information to the Common Parent Group as reasonably requested by the Common
Parent Group to allow the Common Parent Group to satisfy its obligations under
this section in accordance with past custom and practice. Buyer shall cause the
Corporation and its Subsidiaries to file income Tax Returns for all periods
other than the periods ending on or before the Closing Date.
 
(b) Tax Sharing Agreements. PSC shall cause all tax sharing, allocation,
indemnity or similar arrangements between the Corporation or any Subsidiary and
any Affiliate to be terminated or modified so that after the Closing, neither
the Corporation nor any Subsidiary shall be bound thereby or have any rights or
liability thereunder.
 
(c) Transfer Taxes. All real property transfer or gains, sales, use, transfer,
value added, stock transfer and stamp Taxes, and transfer, recording,
registration and other fees and any similar Taxes that become payable in
connection with the transactions contemplated by this Agreement (together with
any related interest, penalties or additions to Tax) shall be borne equally
between PSC and Buyer.
 
(d) Elections. PSC shall make any election requested by Buyer to enable the
Buyer to receive, to the extent possible, for federal income tax purposes, a
carryover basis equal to PSC’s basis in the Metals Stock as of the Closing Date
as a result of the transactions contemplated by this Agreement.
 
ARTICLE VII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER AND IEH
 
The obligations of Buyer and IEH under Article I of this Agreement are subject
to the satisfaction, on or prior to the Closing Date, of each of the following
conditions precedent:
 
7.1 Warranties True as of Both Present Date and Closing Date. Each of the
representations and warranties of PSC and of the Corporation contained herein
shall have been accurate, true and correct on and as of the date of this
Agreement, and shall also be accurate, true and correct in all material respects
(except for the representations and warranties contained in Section 3.2, which
shall be accurate, true and correct in all respects) on and as of the Closing
Date with the same force and effect as though made by PSC and the Corporation as
of the Closing Date.
 
 
18

--------------------------------------------------------------------------------

 
7.2 Compliance by PSC and the Corporation. Each of PSC and the Corporation shall
have duly performed and complied with all of its covenants, obligations and
agreements contained in this Agreement to be performed and complied with by PSC
or the Corporation, as the case may be, on or prior to the Closing Date.
 
7.3 Certificates of PSC and the Corporation. Buyer shall have received (i) a
certificate dated as of the Closing Date executed by an authorized officer of
PSC certifying as to the fulfillment and satisfaction of the conditions set
forth in Sections 7.1 and 7.2 and (ii) a certificate dated as of the Closing
Date executed by an authorized officer of the Corporation certifying as to the
fulfillment and satisfaction of the conditions set forth in Sections 7.1 and
7.2.
 
7.4 No Material Adverse Change. No Material Adverse Change to the Corporation
shall have occurred and no event shall have occurred which is reasonably likely
to have a Material Adverse Effect on the Corporation and its Subsidiaries, taken
as a whole.
 
7.5 Actions or Proceedings. No action or proceeding by any Governmental
Authority shall have been instituted or threatened, and no action or proceeding
by other Person shall have been instituted, which (a) is reasonably likely to
have a Material Adverse Effect on the Corporation and its Subsidiaries, taken as
a whole, or (b) is reasonably likely to enjoin, restrain or prohibit, or is
reasonably likely to result in substantial damages in respect of, any provision
of this Agreement or the consummation of the transactions contemplated hereby.
 
7.6 Conversion to Limited Liability Companies.  Each of those Subsidiaries
listed on Schedule 7.6 (the “U.S. Subsidiaries”) shall have been converted
(through statutory conversion, merger or otherwise) to limited liability
companies.
 
ARTICLE VIII
 
CONDITIONS PRECEDENT TO OBLIGATIONS OF PSC AND THE CORPORATION
 
The obligations of PSC and the Corporation under Article I of this Agreement are
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent:
 
8.1 Warranties True as of Both Present Date and Closing Date. Each of the
representations and warranties of Buyer and of IEH contained herein shall have
been accurate, true and correct on and as of the date of this Agreement, and
shall also be accurate, true and correct in all material respects on and as of
the Closing Date with the same force and effect as though made by Buyer and IEH
on and as of the Closing Date.
 
8.2 Compliance by Buyer. Buyer and IEH shall have duly performed and complied
with its respective covenants, obligations and agreements contained in this
Agreement to be performed and complied with by Buyer or IEH, as the case may be,
on or prior to the Closing Date.
 
 
19

--------------------------------------------------------------------------------

 
8.3 Certificates of Buyer and IEH. PSC shall have received (i) a certificate
dated as of the Closing Date executed by an authorized officer of Buyer
certifying as to the fulfillment and satisfaction of the conditions set forth in
Sections 8.1 and 8.2 and (ii) a certificate dated as of the Closing Date
executed by a duly authorized officer of the general partner of IEH certifying
as to the fulfillment and satisfaction of the conditions set forth in Sections
8.1 and 8.2.
 
8.4 Actions or Proceedings. No action or proceeding by any Governmental
Authority shall have been instituted or threatened, and no action or proceeding
by other Person shall have been instituted, which (a) is reasonably likely to
have a Material Adverse Effect on PSC or the Corporation and its Subsidiaries,
taken as a whole, or (b) is reasonably likely to enjoin, restrain or prohibit,
or is reasonably likely to result in substantial damages in respect of, any
provision of this Agreement or the consummation of the transactions contemplated
hereby.
 
ARTICLE IX
 
TERMINATION
 
9.1 Termination. This Agreement may be terminated at any time on or prior to the
Closing Date:
 
(a) By written notice of PSC or Buyer, if the Closing shall not have taken place
on or before November 30, 2007; provided, however, that the right to terminate
this Agreement under this Section 9.1 shall not be available to any party whose
willful failure to fulfill any obligation under this Agreement has been the
cause of or resulted in the failure of the Closing to occur on or before such
date;
 
(b) By Buyer, if there shall have been a material breach of any covenant,
representation or warranty or other agreement of PSC or the Corporation
hereunder, and such breach shall not have been remedied within ten (10) Business
Days after receipt by PSC or the Corporation, as the case may be, of notice in
writing from Buyer specifying the breach and requesting such be remedied; or
 
(c) By PSC, if there shall have been a material breach of any covenant,
representation or warranty or other agreement of Buyer or IEH hereunder, and
such breach shall not have been remedied within ten (10) Business Days after
receipt by Buyer or IEH, as the case may be, of notice in writing from PSC
specifying the breach and requesting such be remedied.
 
9.2 Effect of Termination. If this Agreement is terminated pursuant to Section
9.1 all obligations of the parties hereunder shall terminate, except for the
obligations set forth in Article X and Article XII, which shall survive the
termination of this Agreement, and except that no such termination shall relieve
any party from liability for any prior willful breach of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
ARTICLE X
 
INDEMNIFICATION
 
10.1 Indemnification by Arnos. Arnos agrees to indemnify Buyer, its Affiliates
and their respective officers, directors, employees, independent contractors,
stockholders, principals, partners, agents, or representatives (other than Carl
Icahn and his Affiliates other than American Property Investors, Inc. and its
controlled Affiliates (each an “Indemnified Person” and collectively, the
“Indemnified Persons”) against, and to hold each Indemnified Person harmless
from, any and all (i) Losses incurred or suffered by any Indemnified Person
relating to or arising out of or in connection with (a) any breach of or any
inaccuracy in any representation or warranty made by PSC or the Corporation in
this Agreement other than any breaches of or inaccuracies contained in any
representation or warranty contained in Section 4.8 (for purposes of the
representations and warranties contained in Section 3.8(b), the existence of any
breach and the amount of any Taxes arising or resulting therefrom will be
determined without regard to any disclosures by the Company or any Subsidiary
set forth on Schedule 3.8), or (b) any breach of or failure by PSC to perform
any of its covenants or obligations set out or contemplated in this Agreement
and (ii) Losses incurred or suffered by any Indemnified Person relating to or
arising out of or in connection with any Environmental Claim to the extent that
the same is based upon, or arises out of, any Pre-Closing Environmental
Liabilities. Notwithstanding any provisions to the contrary contained herein,
the aggregate liability of Arnos for any and all obligations under this
Agreement shall in no event exceed the Purchase Price received by PSC.
 
10.2 Claims. As promptly as is reasonably practicable after becoming aware of a
claim for indemnification under this Agreement, the Indemnified Person shall
promptly give notice to Arnos of such claim and the amount the Indemnified
Person will be entitled to receive hereunder from Arnos; provided that the
failure of the Indemnified Person to promptly give notice shall not relieve
Arnos of its obligations except to the extent (if any) that Arnos shall have
been prejudiced thereby. If Arnos does not object in writing to such
indemnification claim within 30 days of receiving notice thereof, the
Indemnified Person shall be entitled to recover, on the thirty-fifth day after
such notice was given, from Arnos the amount of such claim, and no later
objection by Arnos shall be permitted; if Arnos agrees that it has an
indemnification obligation but objects that it is obligated to pay only a lesser
amount, the Indemnified Person shall nevertheless be entitled to recover, on the
thirty-fifth day after such notice was given, from Arnos the lesser amount,
without prejudice to the Indemnified Person’s claim for the difference. In
addition to the amounts recoverable by the Indemnified Person from Arnos
pursuant to the foregoing provisions, the Indemnified Person shall also be
entitled to recover from Arnos interest on such amounts at the rate of Two Times
Prime from, and including, the thirty-fifth day after such notice of an
indemnification claim is given to, but not including, the date such recovery is
actually made by the Indemnified Person.
 
 
21

--------------------------------------------------------------------------------

 
10.3 Notice of Third Party Claims; Assumption of Defense. The Indemnified Person
shall give notice as promptly as is reasonably practicable to Arnos of the
assertion of any claim, or the commencement of any suit, action or proceeding,
by any Person not a party hereto (a “Third Party Claim”) in respect of which
indemnity may be sought under this Agreement; provided that the failure of the
Indemnified Person to promptly give notice shall not relieve Arnos of its
obligations except to the extent (if any) that Arnos shall have been prejudiced
thereby. Arnos may, at its own expense, participate in the defense of any Third
Party Claim, suit, action or proceeding (a) upon notice to the Indemnified
Person and (b) upon delivery by Arnos to the Indemnified Person a written
agreement that the Indemnified Person is entitled to indemnification for all
Losses arising out of such Third Party Claim, suit, action or proceeding and
that Arnos shall be liable for the entire amount of any Loss, at any time during
the course of any such Third Party Claim, suit, action or proceeding, assume the
defense thereof; provided, however, that (i) Arnos’s counsel is reasonably
satisfactory to the Indemnified Person, and (ii) Arnos shall thereafter consult
with the Indemnified Person upon the Indemnified Person’s reasonable request for
such consultation from time to time with respect to such Third Party Claim,
suit, action or proceeding. If Arnos assumes such defense, the Indemnified
Person shall have the right (but not the duty) to participate in the defense
thereof and to employ counsel, at its own expense, separate from the counsel
employed by Arnos. If, however, the Indemnified Person reasonably determines in
its judgment that representation by Arnos’s counsel of both Arnos and the
Indemnified Person would present such counsel with a conflict of interest, then
such Indemnified Person may employ separate counsel to represent or defend it in
any such Third Party Claim, action, suit or proceeding and Arnos shall pay all
of the fees and disbursements in connection with the retention of such separate
counsel. If Arnos fails to promptly notify the Indemnified Party that Arnos
desires to defend the Third Party Claim pursuant, or if Arnos gives such notice
but fails to prosecute vigorously and diligently or settle the Third Party
Claim, then the Indemnified Party will have the right to defend, at the sole
cost and expense of Arnos, the Third Party Claim by all appropriate proceedings,
which proceedings will be prosecuted by the Indemnified Person in good faith or
will be settled at the discretion of the Indemnified Person (with the consent of
Arnos, which consent will not be unreasonably withheld). The Indemnified Person
will have full control of such defense and proceedings, including any compromise
or settlement thereof. Whether or not Arnos chooses to defend or prosecute any
such Third Party Claim, suit, action or proceeding, all of the parties hereto
shall cooperate in the defense or prosecution thereof.
 
10.4 Settlement or Compromise. Any settlement or compromise made or caused to be
made by the Indemnified Person or Arnos, of any claim, suit, action or
proceeding shall also be binding upon Arnos or the Indemnified Person, as the
case may be, in the same manner as if a final judgment or decree had been
entered by a court of competent jurisdiction in the amount of such settlement or
compromise thereof; provided, however, that no obligation, restriction or Loss
shall be imposed on the Indemnified Person as a result of such settlement
without its prior written consent. The Indemnified Person will give Arnos at
least thirty (30) days notice of any proposed settlement or compromise of any
Third Party Claim, suit, action or proceeding it is defending, during which time
Arnos may reject such proposed settlement or compromise; provided, however, that
from and after such rejection, Arnos shall be obligated to assume the defense of
and full and complete liability and responsibility for such Third Party Claim,
suit, action or proceeding and any and all Losses in connection therewith in
excess of the amount of unindemnifiable Losses which the Indemnified Person
would have been obligated to pay under the proposed settlement or compromise.
 
 
22

--------------------------------------------------------------------------------

 
10.5 Failure of Arnos to Act. In the event that Arnos does not assume the
defense of any Third Party Claim, suit, action or proceeding brought against an
Indemnified Person, then any failure of the Indemnified Person to defend or to
participate in the defense of any such Third Party Claim, suit, action or
proceeding or to cause the same to be done, shall not relieve Arnos of any of
its obligations under this Agreement.
 
10.6 Tax Character. Arnos, PSC and Buyer agree that any payments pursuant to
this Article X will be treated for federal and state income tax purposes as
adjustments to the Purchase Price, and that they will report such payments on
all Tax Returns consistently with such characterization.
 
10.7 Sole and Exclusive Remedy. The indemnification remedy provided to the
Indemnified Persons under this Article X shall be the sole and exclusive remedy
to which the Buyer and each other Indemnified Person shall be entitled after the
Closing for any breach of any representation or warranty or any covenant by PSC
or the Corporation under this Agreement. The representations and warranties of
PSC, the Corporation, Buyer and IEH contained in Articles II, III, IV and V of
this Agreement may have been made for the purposes of allocating risks among the
parties to this Agreement, and such representations and warranties shall not
confer, and shall not be deemed to confer, any personal liability on any
director, officer or employee of any party to this Agreement.
 
ARTICLE XI
 
DEFINITIONS
 
11.1 Defined Terms. As used in this Agreement, the following defined terms have
the meanings indicated below:
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, owns or controls, is under common ownership or control
with, or is owned or controlled by, such specified Person.
 
“Affiliated Group” shall mean an affiliated group of corporations within the
meaning of Section 1504(a) of the Code, or any similar provision of state, local
or foreign law, filing a consolidated, combined or unitary Tax Return of which
PSC or any of its Affiliates is or was the common parent.
 
“Agreement” has the meaning ascribed to it in the recitals.
 
“Arnos” has the meaning ascribed to it in the recitals.
 
“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, and wherever situated), including the goodwill
related thereto, operated, owned or leased by such Person.
 
“Audited Financial Statements” means the consolidated audited financial
statements of the Corporation as of December 31, 2006 and December 31, 2005,
consisting of the balance sheet at such date and the related statements of
operations, statement of stockholders equity, and cash flows for the year then
ended, each accompanied by the audit report of Grant Thornton LLP, independent
public auditors with respect to the Corporation.
 
 
23

--------------------------------------------------------------------------------

 
“Business Day” means any day of the year other than (i) any Saturday or Sunday
or (ii) any other day on which commercial banks located in New York City are
generally closed for business.
 
“Business or Condition” of any Person means the business, condition (financial
or otherwise), properties, assets or results of operations or prospects of such
Person, taken as a whole.
 
“Buyer” has the meaning ascribed to it in the recitals.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or any successor statutes and any regulations
promulgated thereunder.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.
 
“Closing” has the meaning ascribed to it in Section 1.3.
 
“Closing Date” has the meaning ascribed to it in Section 1.3.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Common Parent Group” has the meaning ascribed to it in Section 6.3(a)
 
“Contract” means any contract, lease, commitment, understanding, sales order,
purchase order, agreement, indenture, mortgage, note, bond, right, warrant,
instrument, plan, permit or license, whether written or oral, which is intended
or purports to be binding and enforceable and to which either the Corporation or
any of the Subsidiaries is a party.
 
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Corporation” has the meaning ascribed to it in the recitals.
 
“Disclosure Schedule” shall mean the Disclosure Schedule attached to this
Agreement and incorporated herein by reference.
 
“Dollars” or numbers proceeded by the symbol “$” means amounts in United States
Dollars.
 
“Environmental Claim” means any action, lawsuit, claim or proceeding (including,
without limitations, actions, lawsuits, claims or proceedings by private
individuals, Governmental or Regulatory Authorities and employees) arising under
any Environmental Law. An Environmental Claim includes, but is not limited to, a
common law action, as well as a proceeding to issue, modify or terminate an
Environmental Permit.
 
 
24

--------------------------------------------------------------------------------

 
“Environmental Law” means all applicable foreign, federal, state, district, and
local civil and criminal laws (including common law), regulations, rules,
ordinances, codes, decrees, judgments, injunctions, judicial or administrative
orders, and contractual obligations relating to public health, welfare and the
environment, or for the safety and health of employees or individuals,
including, without limitation, those requirements relating to the storage,
handling and use of chemicals and other Hazardous Materials, those relating to
the generation, processing, treatment, storage, transport, investigation and
remediation, or other management of waste materials of any kind, and those
relating to the protection of environmentally sensitive species or areas.
Environmental Laws include but are not limited to OSHA, CERCLA, the Clean Air
Act, as amended, the Federal Water Pollution Control Act, as amended, the Rivers
and Harbors Act of 1899, as amended, the Safe Drinking Water Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986 (“SARA”), as amended,
the Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the
Hazardous and Solid Waste Amendments Act of 1984, as amended, the Toxic
Substances Control Act, as amended, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Hazardous Materials Transportation Act, as amended, the Endangered
Species Act of 1973, and the state analogs to these.
 
“Environmental Permit” means any permit, license, approval, registration or
other authorization required under any Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Financial Statements” means the Audited Financial Statements and the Interim
Financial Statements.
 
“Fixtures and Equipment” has the meaning ascribed to it in Section 4.11.
 
“GAAP” means U.S. generally accepted accounting principles at the time in
effect.
 
“Good and Defensible Title” means such right title and interest that is (a)
evidenced by an instrument or instruments filed of record in accordance with the
conveyance and recording laws of the applicable jurisdiction to the extent
necessary to prevail against competing claims of bona fide purchasers for value
without notice, and (b) subject to Permitted Encumbrances, free and clear of all
Liens, claims, infringements, burdens and other defects.
 
“Governmental Approvals” has the meaning ascribed to it in Section 3.5.
 
“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, administrative or other agency, commission, authority, licensing
board official or other instrumentality of the United States or any state,
county, city or other political subdivision thereof, or of any foreign
government having competent jurisdiction over the Business or Condition of any
Person.
 
 
25

--------------------------------------------------------------------------------

 
“Hazardous Material” means “hazardous substance” and “pollutant or contaminant,”
as those terms are defined or used in Section 101 of CERCLA and any other
substances or chemicals regulated because of their effect or potential effect on
public health and the environment, or the health and safety of employees or
individuals, including, without limitation, (i) petroleum, petroleum
hydrocarbons, or any fraction or byproduct thereof, (ii) natural gas liquids,
(iii) polychlorinated byphenyls in any form or condition, (iv) lead paint, (v)
asbestos containing materials in any form or condition, (vi) urea formaldehyde,
(vi) radioactive materials, including any naturally occurring radioactive
material, and any source, special or byproduct material, and (vii) putrescible
and infectious materials.
 
“IEH” has the meaning ascribed to it in the recitals.
 
“Indemnified Person” or “Indemnified Persons” have the respective meanings
ascribed to them in Section 9.1(a).
 
“Intercompany Note” has the meaning ascribed to it in Section 1.4.
 
“Interim Financial Statements” means the unaudited internal financial statements
of the Corporation for the eight (8) months ended August 31, 2007, consisting of
the balance sheet at such date and the related statements of operations for the
period then ended.
 
“Knowledge” or “knowledge” means, with respect to PSC and/or the Corporation, in
each case the knowledge of any director, officer or senior executive of PSC or
the Corporation.
 
“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States or any state,
county, city or other political subdivision or of any Governmental or Regulatory
Authority.
 
“License” means licenses, permits, certificates of authority, authorizations,
approvals, registrations, findings of suitability, variances, exemptions,
certificates of occupancy, orders, franchises and similar consents granted or
issued by any Governmental or Regulatory Authority.
 
“Lien” means any mortgage, lien (except for any lien for Taxes not yet due and
payable), charge, restriction, pledge, security interest, option, lease or
sublease, claim, right of any third party, easement, encroachment, encumbrance
or other adverse claim of any kind or description.
 
“Loss” or “Losses” means any and all liabilities, losses, costs, claims,
obligations, damages (including consequential damages if and to the extent
actually paid to a third party in connection with a Third Party Claim, amounts
paid in settlement, and reasonable expenses of investigation, enforcement and
collection), penalties and expenses (including attorneys’ and accountants’ fees
and expenses and costs of investigation and litigation), whether absolute,
accrued, conditional or otherwise.
 
“Material Adverse Effect” or “Material Adverse Change,” as to any Person, means
a material adverse change (or circumstance involving a prospective change) in
the Business or Condition of such Person.
 
“Metals Stock” has the meaning ascribed to it in the recitals.
 
 
26

--------------------------------------------------------------------------------

 
“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).
 
“OSHA” means the Occupational Safety and Health Act, as amended, or any
successor statute, and any regulations promulgated thereunder.
 
“Permitted Encumbrances” means, as applicable,
 
(a) any liens for taxes and assessments not yet delinquent as of the Closing
Date;
 
(b) any Liens or security interests created by law or reserved in leases
attributable to any assets or property for royalty, bonus or rental, or created
to secure compliance with the terms of any assets or property;
 
(c) any obligations or duties affecting any assets or property to any
municipality or public authority with respect to any franchise, grant, license
or permit, and all applicable Laws, rules and orders of any Governmental or
Regulatory Authority;
 
(d) any (i) easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations, pipelines, grazing, hunting,
fishing, lodging, canals, ditches, reservoirs or the like, and (ii) easements
for streets, alleys, highways, pipelines, telephone lines, power lines, railways
and other similar rights-of-way attributable to any assets or property;
 
(e) encumbrances securing payments to mechanics and material men and
encumbrances attributable to any assets or property securing payment of taxes or
assessments that are, in either case, not yet delinquent or, if delinquent, are
being contested in good faith in the normal course of business;
 
(f) Liens under the UBS Facility and the Permitted Liens (as defined under the
UBS Facility); and
 
(g) Liens reflected on the UCC search results set forth in the Disclosure
Schedule.
 
“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or Governmental or Regulatory Authority.
 
“Plans” shall mean all material pension and profit sharing, retirement and post
retirement welfare benefit, health insurance benefit (medical, dental and
vision), disability, life and accident insurance, sickness benefit, vacation,
bonus, incentive, deferred compensation, workers compensation, stock purchase,
stock option, phantom stock and other equity-based, severance, employment,
change of control or fringe benefit plans, programs, arrangements or agreements,
whether written or oral, including any employee benefit plans defined in Section
3(3) of ERISA, maintained or contributed to by the Corporation or any of the
Subsidiaries.
 
 
27

--------------------------------------------------------------------------------

 
“Pre-Closing Environmental Liabilities” shall mean any and all liabilities,
claims, demands, commitments or obligations of every kind and description
arising under or pursuant to any Environmental Law and relating to the operation
of the Corporation or the ownership or operation of the Real Property relating
to actions occurring or conditions existing on or prior to the Closing Date.
 
“Pre-Closing Tax Period” shall mean any tax period or portion thereof ending on
or before the Closing Date.
 
“Pre-Closing Taxes” shall mean Taxes (without duplication) (a) of the
Corporation or any Subsidiary for all Pre-Closing Tax Periods, (b) of any member
of an Affiliated Group of which the Corporation or any Subsidiary (or any
predecessor of the Company or any Subsidiary) is or was a member on or prior to
the Closing Date, including pursuant to Treasury Regulations Section 1.1502-6
(or any predecessor or successor thereof or any analogous or similar state,
local or foreign law or regulation) that arose on or after January 1, 2004 or
(c) of any Person imposed on the Company or any Subsidiary as a transferee or
successor, by contract or pursuant to any law, rule or regulation, which Taxes
relate to an event or transaction occurring on or before the Closing and during
a period the Corporation or any Subsidiary was held or owned (directly or
indirectly) by PSC or any of its Affiliates, (d) arising as a result of an
inclusion in excess of $2,500,000 under Section 951(a) of the Code (or any
similar provision of state or local law) attributable to (A) “subpart F income,”
within the meaning of Section 952 of the Code (or any similar provision of state
or local law), received or accrued by the any Subsidiary on or prior to the
Closing Date or (B) the holding of “United States property,” within the meaning
of Section 956 of the Code (or any similar provision of state or local law), by
any Subsidiary on or prior to the Closing Date or (e) resulting from the sale of
the Metals Stock or the other transactions contemplated by this Agreement
occurring prior to the Closing or undertaken by the Corporation or any
Subsidiary in connection with the sale of the Metals Stock or such transactions
occurring prior to the Closing (but excluding any transfer Taxes payable by
Buyer pursuant to Section 6.3(c)).
 
“PSC” has the meaning ascribed to it in the recitals.
 
“Purchase Price” has the meaning ascribed to it in Section 1.2.
 
“Real Property” has the meaning ascribed to it in Section 4.10.
 
“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (i) the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (ii) of which more than 50%
of (A) the outstanding capital stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors of such
corporation, (B) the interest in the capital or profits of such partnership or
limited liability company or (C) the beneficial interest in such trust or estate
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person.
 
 
28

--------------------------------------------------------------------------------

 
“Tax” or “Taxes” means any and all taxes, charges, fees, levies, duties,
liabilities, impositions or other assessments, including, without limitation,
income, gross receipts, profits, excise, real or personal property,
environmental, recapture, sales, use, value-added, withholding, social security,
retirement, employment, unemployment, occupation, service, license, net worth,
payroll, franchise, gains, stamp, transfer and recording taxes, fees and
charges, imposed by a Tax Authority, whether computed on a separate,
consolidated, unitary, combined or any other basis; and such term shall include
any interest whether paid or received, fines, penalties or additional amounts
attributable to, or imposed upon, or with respect to, any such taxes, charges,
fees, levies, duties, liabilities, impositions or other assessments.
 
“Tax Authority” means the U.S. Internal Revenue Service or any other taxing
authority (whether domestic or foreign including, without limitation, any state,
county, local or foreign government or any subdivision or taxing agency thereof
(including a United States possession)).
 
“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any taxing authority or
jurisdiction (foreign or domestic) with respect to Taxes, including attachments
thereto and amendments thereof, and including, without limitation, information
returns, any documents with respect to or accompanying payments of estimated
Taxes, or with respect to or accompanying requests for the extension of time in
which to file any such report, return, document, declaration or other
information.
 
“Third Party Claim” has the meaning ascribed to it in Section 10.3.
 
“Two Times Prime” means two times the prime rate published by Citibank, N.A.
 
“UBS Facility” means (i) that certain Credit Agreement dated as of December 30,
2004 among PSC, certain of PSC’s Subsidiaries, UBS AG, Stamford Branch, as
administrative agent, and the other agents and lenders party thereto and (ii)
that certain Security Agreement dated as of December 30, 2004 among PSC, certain
of PSC’s Subsidiaries, and UBS AG, Stamford Branch and Bank of America, N.A. as
collateral agents.
 
“U.S. Subsidiaries” has the meaning ascribed to it in Section 7.6.
 
“Working Capital Amount” means the current assets of the Corporation and its
Subsidiaries minus the current liabilities of the Corporation and its
Subsidiaries (in each case as determined in accordance with GAAP, applied on a
basis consistent with the Audited Financial Statements).
 
ARTICLE XII
 
MISCELLANEOUS
 
12.1 Investigation. It shall be no defense to an action for breach of this
Agreement that Buyer or its agents have (or have not) made investigations into
the affairs of the Corporation or have knowledge of a misrepresentation or
breach of warranty or that the Corporation or PSC could not have known of the
misrepresentation or breach of warranty.
 
 
29

--------------------------------------------------------------------------------

 
12.2 Survival of Representations and Warranties. The representations and
warranties of the parties hereunder shall survive the Closing.
 
12.3 Entire Agreement. This Agreement, including the schedules and exhibits
hereto, which are incorporated herein and made an integrated part hereof,
constitutes the entire agreement between the parties hereto and supersedes any
and all prior discussions and agreements between the parties relating to the
subject matter hereof.
 
12.4 Waiver. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.
 
12.5 Amendment. This Agreement may be amended, supplemented or modified only by
a written instrument duly executed by or on behalf of each party hereto.
 
12.6 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third party beneficiary rights upon any other Person, except that each
Indemnified Person shall be a third party beneficiary of Article X.
 
12.7 Assignment; Binding Effect. No party may assign this Agreement or any
right, interest or obligation hereunder without the prior written consent of the
other Parties. This Agreement is binding upon, inures to the benefit of and is
enforceable by the parties hereto and their respective successors and assigns.
 
12.8 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
 
12.9 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, and (c)
the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom.
 
12.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of laws principles thereof, except as to matters relating to the
internal affairs of Buyer, IEH, PSC or the Corporation, which shall be governed
by the respective law of their organization or incorporation, as the case may
be.
 
 
30

--------------------------------------------------------------------------------

 
12.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
12.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST ANY OTHER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. No party to this Agreement
shall seek a jury trial in any lawsuit, proceeding, counterclaim, or any other
litigation procedure based upon, or arising out of, this Agreement or any
related instruments or the relationship between the parties. No party will seek
to consolidate any such action in which a jury trial has been waived with any
other action in which a jury trial cannot be or has not been waived. THE
PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND
THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY WAY
AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
 
12.13 Consent to Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of any NY State Court in the County of New York or any courts of
the United States of America located in the Southern District of New York, and
each party hereby agrees that all suits, actions and proceedings brought by such
party hereunder shall be brought in any such court. Each party irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court, any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum and
the right to object, with respect to any such suit, action or proceeding brought
in any such court, that such court does not have jurisdiction over such party or
the other party. In any such suit, action or proceeding, each party waives, to
the fullest extent it may effectively do so, personal service of any summons,
complaint or other process and agrees that the service thereof may be made by
any means permitted by Section 12.15 (other than facsimile transmission). Each
party agrees that a final non-appealable judgment in any such suit, action or
proceeding brought in such a court shall be conclusive and binding.
 
12.14 Expenses. All expenses, costs and fees in connection with the transactions
contemplated hereby (including fees and disbursements of counsel, consultants
and accountants) incurred by (a) PSC shall be paid and borne exclusively by PSC,
(b) Buyer shall be paid and borne exclusively by Buyer, (c) IEH shall be paid
and borne exclusively by IEH, (d) Arnos shall be paid and borne exclusively by
Arnos and (e) the Corporation shall be paid and borne exclusively by the
Corporation. Notwithstanding the foregoing, if this Agreement is terminated
prior to the Closing and such termination results from any breach by PSC, IEH or
Buyer, as the case may be, of any representation, warranty or covenant by such
party, then such breaching party shall reimburse the non-breaching party for all
such expenses, fees and cash, including for all expenses, fees and cash incurred
in connection with obtaining high yield or other financing.
 
 
31

--------------------------------------------------------------------------------

 
12.15 Notices. All notices, request, demands and other communications hereunder
shall be in writing and shall be delivered personally, by certified or
registered mail, return receipt requested, and postage prepaid, by courier, or
by facsimile transmission, addressed as follows:
 
If to PSC:


Philip Services Corporation
5151 San Felipe, Suite 1600
Houston, TX 77056
Attn:


With a copy to:


Icahn Associates Corp.
767 Fifth Avenue
New York, NY 10153
Attn: Jordan Bleznick


If to the Corporation:


PSC Metals, Inc.
5875 Landerbrook Drive, Suite 200
Mayfield Heights, OH 44124
Attn: Joseph King


With a copy to:


Icahn Associates Corp.
767 Fifth Avenue
New York, NY 10153
Attn: Jordan Bleznick


If to Arnos:


Arnos Corp.
c/o American Casino & Entertainment Properties, LLC
Finance Department
2000 Las Vegas Boulevard South
Las Vegas, NV 89104
Attn: Craig Pettit


 
32

--------------------------------------------------------------------------------

 
If to Buyer or IEH:


c/o Icahn Enterprises Holdings L.P.
White Plains Plaza
445 Hamilton Avenue - Suite 1210
White Plains, NY 10601


With a copy to:


Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: William D. Regner


or to such other address as a party may from time to time designate in writing
in accordance with this Section 12.15. Each notice or other communication given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been received (a) on the Business Day it is sent, if sent by
personal delivery, (b) the earlier of receipt of three Business Days after
having been sent by certified or registered mail, return receipt requested and
postage prepaid, (c) on the Business Day it is sent, if sent by facsimile
transmission and an activity report showing the correct facsimile number of the
party on whom notice is served and the correct number of pages transmitted is
obtained by the sender (provided, however, that such notice or other
communication is also sent by some other means permitted by this Section 12.15,
or (d) on the first Business Day after sending, if sent by courier or overnight
delivery.
 
12.16 Further Assurances. Each of the parties hereto covenants and agrees that,
from time to time subsequent to Closing, it will, at the request of the other
party, execute and deliver all such documents, including, without limitation,
all such additional conveyances, transfers, consents and other assurances and do
all such other acts and things as such other party may from time to time request
be executed or done in order to better evidence, perfect or effect any provision
of this Agreement, or of any agreement or other document executed pursuant to
this Agreement, or any of the respective obligations intended to be created
hereby or thereby.
 
[Signature Page Follows]
 
33

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.
 

        Arnos Corp.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:

 

        Philip Services Corporation  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:

 

        PSC Metals Inc.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:

 

        Cloud Holding LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:

 

        Icahn Enterprises Holdings L.P.    By: American Property Investors,
Inc., its general partner  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:


[Signature Page to the Philip Services Stock Purchase Agreement - PSC to IEH]
 
 
34

--------------------------------------------------------------------------------

 
GUARANTY: The undersigned hereby guarantees the payment and performance by Buyer
of all of its duties and obligations under this Agreement when due.
 

        Icahn Enterprises Holdings L.P.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:

 
 
[Signature Page to the Philip Services Stock Purchase Agreement - PSC to IEH]
 


 
35

--------------------------------------------------------------------------------

 